Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION




Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 12/23/2020 and 10/12/2021 have been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. PG-Publication # 2019/0274121), in view of Vutukuri et al. (U.S. PG-Publication # 2018/0368191).


          Consider claims 5, 1, 9 and 12, Wu et al. clearly disclose a method performed by a first base station using a first radio access technology (RAT) in a wireless communication system (fig. 15 (1510), par. 204 (the UE may transmit, based at least in part on the configuration message, a request for resources within the available sidelink resources, the request indicating the identifier and a BSR configured based at least in part on whether the request for resources is associated with the second RAT or both the first RAT and the second RAT)), the method comprising:
          receiving, from a terminal, a first message including sidelink communication information for a second RAT, wherein the terminal is configured for dual connectivity (DC) between the first base station and a second base station using the second RAT (fig. 15 (1510), par. 204 (the UE may transmit, based at least in part on the configuration message, a request for resources within the available sidelink resources, the request indicating the identifier and a BSR configured based at least in part on whether the request for resources is associated with the second RAT or both the first RAT and the second RAT));
          However, Wu et al. do not specifically disclose a second base station.
          In the same field of endeavor, Vutukuri et al. clearly show:                   
          transmitting, to the second base station (par. 27 (When a UE is to be configured for DC operation the primary eNB may use the SeNB Addition Preparation procedure to request the target eNB to allocate resources for dual connectivity operation for the specific UE)), a request message including the sidelink communication information for the second RAT (fig. 2 (step 4), par. 52 (the serving eNB transmits to the target SeNB….. The SeNB addition request message can include an indication information element (IE) indicating that UE1 requests service authorization, access permission and sidelink resources for V2X services)):
          receiving, from the second base station, a response message for the request message including configuration information on a resource for a sidelink communication between the second base station and the terminal (fig. 2 (step 5), par. 59 (The SeNB addition request acknowledgement message includes sidelink configuration information for UE1….The Sidelink configuration information can include: sidelink communication configuration)); and
          transmitting, to the terminal, a second message including the configuration information (fig. 2 (step 6), par.61 (At step 6, the serving eNB transmits a radio resource control (RRC) connection reconfiguration message to UE1. The RRC connection reconfiguration message includes the sidelink configuration information that the serving eNB receives at step 5)) ,
          wherein the sidelink communication is performed between the second base station and the terminal based on the configuration information (fig. 2 (step 7), par. 63 (At step 7, following determination that they need to exchange data via the sidelink, UE1 and UE2 establish a sidelink V2X communication. UE1 and UE2 transmit and receive information over the sidelink resources configured to UE1 in the sidelink configuration information conveyed in step 6)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a first base station, as taught by Wu, and show a second base station, as taught by Vutukuri, so that a user with dual connectivity can operate successfully in a sidelink communication. 


         Consider claim 6, and as applied to claim 5 above,
                         claim 2, and as applied to claim 1 above,
                         claim 10, and as applied to claim 9 above,
                         claim 13, and as applied to claim 12 above, 
Wu et al. clearly disclose a method, wherein the configuration information is dedicated for the terminal, and
          wherein the configuration information on the resource includes  scheduled information for the resource (par. 50 (the base station may be configured to support scheduling of sidelink resources for a first RAT (e.g., an LTE RAT) and a second RAT (e.g., a NR RAT))),  a resource corresponding to a resource pool being indicated in a frequency domain and a time domain by the scheduled information (par. 48 (Network-assisted sidelink 
communications typically include a base station allocating 
sidelink resources (e.g., resources in the time, frequency, and/or spatial domain) to the UEs to use for sidelink 
communications)).



          Consider claim 7, and as applied to claim 5 above,
                         claim 3, and as applied to claim 1 above,
                         claim 14, and as applied to claim 12 above, 
Wu et al. clearly disclose the method as described.
          However, Wu et al. do not specifically disclose 
          In the same field of endeavor, Vutukuri et al. clearly show:                   
          wherein the second message is transmitted by a radio resource control (RRC) signaling (fig. 2 (step 5), par. 59 (The SeNB addition request acknowledgement message includes sidelink configuration information for UE1….The Sidelink configuration information can include: sidelink communication configuration…. The sidelink configuration information can be encapsulated in a new dedicated RRC message or container, or an existing RRC message )).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a first base station, as taught by Wu, and show ***, as taught by Vutukuri, so that a user with dual connectivity can operate successfully in a sidelink communication. 



          Consider claim 8, and as applied to claim 5 above, 
                         claim 4, and as applied to claim 1 above,
                         claim 11, and as applied to claim 9 above,
                         claim 15, and as applied to claim 12 above,
Wu et al. clearly disclose the method as described.
          However, Wu et al. do not specifically disclose 
          In the same field of endeavor, Vutukuri et al. clearly show: 
          wherein the first RAT is a new radio (NR), and the second RAT is a long term evolution (LTE) (fig. 1, par. 38 (A wireless communication network, e.g., the first MNO network 140a, the second MNO network 140b, or the V2X MNO network 150, may implement a radio access technology (RAT), such as long term evolution (LTE), LTE-Advanced (LTE-A), 5G RAT (NR)…))).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a first base station, as taught by Wu, and show ***, as taught by Vutukuri, so that a user with dual connectivity can operate successfully in a sidelink communication. 

 



Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
July 11, 2022